DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.	In Claim 16, lines 1-3, the recitation of “the adjacent first and a second target ribs comprise third and fourth ribs, wherein the cut is performed up to a tip of the shoulder blade…” The examiner notes figs. 2, 3a and 3b show what appears to be the cut between the third and fourth ribs made by the cutting device. However, the cut appears to extend past the “tip of the shoulder blade.” Moreover, the fore end is shown as being separated from the middle part of the half carcass part in fig. 4, wherein the shoulder blade is shown extending past where the separating method step appears to have been performed. 
	In Claim 17, the recitation of “the adjacent first and a second target ribs comprise fourth and fifth ribs the cut causing a fore end portion to be partly separated from the remaining ribs of the half pig carcass part via gravity.” The examiner notes the drawings do not specifically show the method step of cutting between the fourth and fifth ribs.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The disclosure is objected to because of the following informalities: 	● Paragraph [09], lines 7-9 should be corrected as follows: “cutting by a cutting device between the first and second target ribs ([[such as]] thereby creating a rib cut, such as a rib cut between the first and the second target ribs, [[such as]] or a rib cut in meat and/or rib cartilage portions between the first and the second target ribs)”	● Paragraph [12] should be corrected as follows: “It may be understood, such as within an embodiment, that cutting by a cutting device between the first and second target ribs creates a rib cut, such as a rib cut between the first and the second target ribs, [[such as]] or a rib cut in meat and/or rib cartilage portions between the first and the second target ribs.”gravity.”	● Paragraph [19] should be corrected as follows: “The method may further include processing detected data using a processing unit connected to the detection apparatus to determine the positions of the first and [[a]] second target ribs.”
	● Paragraph [20] should be corrected as follows: “The method may further comprise operating the cutting device by the processing unit to automatically cut the cartilage portion between the first and [[a]] second target ribs.”	● Paragraph [44], lines 1-2 should be corrected as follows: “The resulting data, e.g. the X-ray data, are [[may]] then processed by a control processing unit 60 for …”	● Paragraphs [51]-[63] should be deleted or paragraph [51] “CLAUSES”, corresponding clause numbers, and reference numbers preceding clauses should be deleted.	● If Paragraphs [51]-[63] are retained, the recitations of “the first and [[a]] second target ribs” in paragraphs [53]-[55] should be corrected as indicated, i.e., the word “a” preceding “second target ribs” should be deleted.
Appropriate correction is required.
Claim Objections
Claims 15, 21, 22 and 26 are objected to because of the following informalities:  	● Claim 15, line 2 should be corrected as follows, “hanging from a carrier, [[which]] wherein the carrier engages the leg part of the half pig carcass part,”	● Claim 21, line 3 should be corrected as follows, “positions of the first and [a] second target ribs.”wherein the carrier engages the leg part of the half pig carcass,”	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 15 and 26 include limitations interpreted as invoking 35 U.S.C. 112(f).
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitations are:	● “a cutting device” in claim 15, line 7 (first, “device” is a generic placeholder for “means”; second, the generic placeholder is coupled with functional language including “cutting … between the first and second target ribs”; and third, the recitation does not recite structure or a structural modifier to perform the recited function, as “cutting by” preceding “device” describes the function, not the structure of the “device”, and because “between the first and second target ribs” further describes the function, not a structure, of the “device”; a structural recitation would describe, e.g., “a saw type rotating blade”, paragraph [05], lines 4-5; “any type of cutting blade”, paragraph [27], line 1; “a scissor 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 15-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) Claim 15 is drawn to a method of processing a half pig carcass part hanging from a carrier that ultimately results in a separation of a fore end of the half pig carcass from the middle part of the half pig carcass, wherein the method includes the steps of detecting positions of the ribs of the half pig carcass and “based on the identified positions [of the first and second target ribs], cutting by a cutting device between the first and second target ribs, wherein the method further comprises the step of: separating by a separation device the fore end from the middle part of the half carcass part by cutting through the backbone using the rib cut as a reference.”	Claims 16 and 17 are drawn to specifying the location of the target ribs, i.e., the third and fourth ribs, as per claim 16, and the fourth and fifth ribs, as per claim 17, wherein the cut is performed up to a tip of the shoulder blade causing a fore end portion to be partially separated from the remaining ribs of the half pig carcasses via gravity.	Claim 26 is drawn to an apparatus for processing a half pig carcass comprising at least a cutting device for cutting based on the identified positions between the first and second target ribs, the cut causing a fore end portion to be partly separated from the remaining ribs of the half pig carcass part via gravity, and a separation device for separating the fore end from the middle part of the half carcass part carcass by cutting through the backbone using the rib cut as a reference.	The nature of the invention includes an apparatus and a method for operating the apparatus for performing a major dividing process of a half pig carcass, the specific d and g,” as shown in fig. 2, in order to gain access to the ribs, as described in paragraph 0075, lines 7-9. More specifically, in paragraph 0074, lines 3-4 of the translation, Toyoda states, “the sternum part and the spine part are cut by the cutting device 30 (S90), and the meat part is cut by the 6-axis articulated arm 38, and the precurser C is cut from the carcasses WR and WL (S92),” wherein “the sternum portion between the 4th and 5th ribs or the 5th and 6th ribs counting from the head side is set as the second cutting point” (paragraph 0019, lines 11-12 of the translation). It is clear from the disclosure of Toyoda, that a critical step of separating the sternum from the distal ends of the target ribs has not been considered. Without cutting the sternum at the location of the target ribs, the rib cut would not be open for use as a reference to cut through the back bone. Additionally, cutting the sternum could potentially create bone shards that can enter the meat..
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Claim 15, lines 1-3 recite, “A method of processing a half pig carcass that that is at least partly freely hanging from a carrier, which carrier engages the leg part of the half pig carcass part…” It is unclear what can or cannot be included within the scope of “at least partly freely hanging from a carrier.” Does this convey there may be other associated supporting structures for guiding the half pig carcass?	Claim 15, lines 5-7 recite, “identifying positions of adjacent first and second target ribs, and based on the identified positions, cutting by a cutting device between the first and second target ribs…” It is unclear how the cutting device cuts between the first and second target ribs without making a processing cut through the sternum of the half pig carcass. It is unclear if the cutting device cuts from the anterior portion of the ribs towards the spine or if the cutting device begins the respective cut at a location in the between the sternum and the spine.	Claim 15, lines 7-10 recite, “cutting by a cutting device between the first and second target ribs, wherein the method further comprises the step of: separating by a d and g” are rib cuts which cut through the portion of the sternum associated with the first and second target ribs.	Claim 15, lines 9-10 recite, “separating by a separation device the fore end from the middle part of the half carcass part carcass by cutting through the backbone using the rib cut as a reference.” As currently written, there is insufficient antecedent basis for the recitations of “the fore end”, “the middle part”, “the half carcass part”, “the backbone”, and “the rib cut” in the claim. As such, at least the following issues are present: 	● It is unclear how the aforementioned limitations are related to the aforementioned detected “positions of the ribs of the half pig carcass part.”	● It is unclear if “the half carcass part” is referring to the same “half pig carcass part” initially recited in the preamble of the claim or if the aforementioned limitation is referring to another product.	Claim 16, lines 1-3 recite, the recitation of “the adjacent first and a second target 
	In Claim 17, the recitation of “the adjacent first and a second target ribs comprise fourth and fifth ribs the cut causing a fore end portion to be partly separated from the remaining ribs of the half pig carcass part via gravity.” The examiner notes the drawings do not specifically show a cutting process passing through the fourth and fifth ribs. Additionally, the claim is not enabled because a cut targeted through the fourth and fifth ribs requires the sternum to also be cut at this location, but the method does not presently include this critical step. Moreover, if the sternum is not cut prior to cutting through the ribs between the fourth and fifths ribs, the fore end portion may not be able to be partly separated from the remaining ribs of the half pig carcass part via gravity since the fourth and fifth ribs are still connected at the sternum which supports the weight of the fore end of the half pig carcass.	Claim 18 recites, “wherein the cutting device comprises a robotic arm for 	● As currently written, the recitation of “a second target ribs” appears to introduce 	Claims 25 and 27 recite, “wherein said cutting by a cutting device between the first and second target ribs creates a rib cut, such as a rib cut between the first and the second target ribs, such as a rib cut in meat and/or rib cartilage portions between the first and the second target ribs.” This limitation has the following issues:	● The recitation of “a cutting device” appears to be referring to a separate cutting device other the one introduced in Claim 26. 	● The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).	Claim 26, lines 6-10 recite, “a cutting device for cutting based on the identified 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 15, 18, 19 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al (JP 2013-031916), herein referred to as Toyoda, in view of Kennedy (US Patent 3,916,484) and further in view of Bell et al (US Patent 6,478,667), herein referred to as Bell, and Obrien et al (US Patent 5,334,084), herein referred to as O’Brien. 
	Regarding Claim 15, Toyoda discloses a method of processing a half pig carcass part (paragraphs 0064-0076) that is at least partly freely hanging from a carrier (i.e. gambler 14), wherein the carrier engages the leg part of the half pig carcass part (see e.g., figs. 1, 5, 8, 20) comprising: 	detecting positions of the ribs of the half pig carcass part (via CCD camera 90; paragraph 0068), 	identifying positions of adjacent first and second target ribs (utilizing precursor image processing device 104; described in paragraph 0070, 0071 and 0073), and 	based on the identified positions, 	cutting by a cutting device (30) between the first and second target ribs (paragraph 0073, lines 8-9; i.e., “first cut points d and g” are located at the portion of the sternum corresponding to the first and second target ribs), 	wherein the method further comprises the step of: 	separating by a separation device (split knife 38a) the fore end from the middle part of the half carcass part carcass using the first cut points at the portion of the ribs connected to the sternum as a reference (paragraph 0073, lines 12-13). The examiner notes Toyoda discloses cutting through the backbone of the half carcass by setting “the second cut points e and f ” as “the points where the upper side of the ribs recognized as the fourth rib and the spine s intersect” (paragraph 0073, lines 10-11), wherein the location of the “second cut points e and f ” are determined, in part, by the determination of the “first cut points d and g” and the contour of the fourth rib. 	Toyoda fails to specifically disclose the method step of separating by a 
	Regarding Claim 19, the modified method of Toyoda substantially disclosed above includes the detecting positions of the ribs of the half pig carcass part is performed by a detection apparatus (paragraph 0068 of Toyoda).
	Regarding Claim 21, the modified method of Toyoda substantially disclosed above includes the step of processing detected data using a processing unit connected to the detection apparatus to determine the positions of the first and a second target ribs (paragraphs 0069-0073).	Regarding Claim 22, the modified method of Toyoda substantially disclosed above includes the step of operating the cutting device by the processing unit to 
	Regarding Claim 23, the modified method of Toyoda substantially disclosed above includes the step of operating the separating device by the processing unit to automatically cut the fore end from the middle part of the half carcass part carcass by cutting through the backbone using the rib cut as a reference (Toyoda paragraph 0074). The examiner notes that the position data of the target ribs of the half pig carcass is known by the controller. As such, one having an ordinary skill in the art could configured the apparatus to function as disclosed or to cut between the ribs first before cutting through the backbone from the interior side of the half pig carcass, as suggested by Bell.
	Regarding Claim 24, the modified method of Toyoda substantially disclosed above includes the separation device is a split knife (Toyoda, 36a). As taught by Bell, a saw (col. 5, lines 59-62) or scissors (col. 5, lines 62-64) may be utilized for performing a separation process through the backbone of a carcass. As such, it would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to utilize any reasonable tool, including a split knife, a saw or scissors as Bell recognizes a variety of tools can be used to suitably perform the operation.
	Regarding Claim 25, the modified method of Toyoda substantially disclosed above includes said cutting by a cutting device between the first and second target ribs creates a rib cut (Toyoda states in paragraph 0074, lines 3-4, “the meat part is cut by the 6-axis articulated arm 38”), such as a rib cut between the first and the second target 
	Regarding Claim 26, the modified apparatus of Toyoda substantially disclosed above for performing the method of Claim 15 includes all of the limitations of Claim 26, including an apparatus (Toyoda, figs. 1 and 8) for processing a half pig carcass part that is at least partly freely hanging from a carrier (Toyoda, 14), which carrier engages the leg part of the half pig carcass part (e.g., Toyoda, fig. 1), comprising: a detection unit (Toyoda, 90) for detecting positions of the ribs of the half pig carcass part, an identification device (controller 100) for identifying positions of adjacent first and a second target ribs (Toyoda, paragraphs 0066- 0073), a cutting device (30) for cutting based on the identified positions between the first and second target ribs, the cut causing a fore end portion to be partly separated from the remaining ribs of the half pig carcass part via gravity (cutting device 30 cuts at cut point d through the sternum of the half pig carcass, wherein cut point d is located specifically adjacent to a pair of target ribs), and a separation device (38) for separating the fore end from the middle part of the half carcass part carcass by cutting through the backbone using the rib cut as a reference (the split knife 38a cuts through the rib meat toward the backbone (Toyoda, paragraph 0074, lines 3-4). The examiner notes, in view of the teaching of the secondary references set forth above, additional modifications to the apparatus of Toyoda can be made in order to facilitate a variety of processing options. 
	Regarding Claim 27, the modified method of Toyoda substantially disclosed above includes said cutting by a cutting device between the first and second target ribs creates a rib cut (Toyoda states in paragraph 0074, lines 3-4, “the meat part is cut by 
As best understood, Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (JP 2013-031916), Kennedy (US Patent 3,916,484), Bell (US Patent 6,478,667), and Obrien (US Patent 5,334,084) in view of Scalia et al (US Publication 2003/0008608), herein referred to as Scalia. 	Regarding Claims 20 and 28, the modified method of Toyoda substantially disclosed above includes using a digital imaging device (CCD 90; Toyota, paragraph 0066) and a laser pointer (20) may be used by an operator to locate cut points on the half pig carcass (Toyoda paragraph 0030).	The modified method of Toyoda substantially disclosed above fails to specifically disclose the detection unit includes one or more of the following: a laser scanner for scanning and generating a three-dimensional image data of one and/or both sides of the half pig carcass part, a digital imaging device for capturing three-dimensional image data of one and/or both sides of the half pig carcass part, and an X-ray apparatus for capturing X-ray data indicating inner bone structure of the half pig carcass part including the positions of the ribs and the shoulder blade of the half pig carcass part.	However, Scalia teaches it is known in the art of the meat processing industry for a meat processing machine to include a controller 1302, a plurality of meat processing tools and a meat scanning system 1375 which is adapted to obtain a three-dimensional scan image of the bone structure (via three-dimensional x-ray technology) of the meat product which allows for a specialized custom program to be developed that controls 
Status of Claims Rejected Under 35 U.S.C. 112 w/o Prior Art Rejection
It is to be noted that claims 16 and 17 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Sato (US Patent 7,404,759) discloses a meat processing machine (fig. 1) configured to removal the backbone from a meat product that utilizes a robot arm (17).	● Hattori et al (US Publication 2012/0295527) disclose an x-ray system that provides information to a controller to control a robot arm (paragraph 0032).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        March 23, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/26/2022